Citation Nr: 0927584	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-41 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation prior to 
March 23, 2009, and an initial rating higher than 60 percent 
from March 23, 2009, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran had active service from April 1951 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and March 2009 rating 
decisions of the VARO in St. Louis, Missouri.

In May 2005, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable disability 
evaluation.  The Veteran duly appealed the assigned initial 
disability evaluation.  

The Board remanded the matter for additional procedural and 
evidentiary development in December 2008.  

In May 2009, the RO determined that a disability rating of 60 
percent was warranted effective March 23, 2009.

The Board notes that, in March 2009, the Veteran submitted a 
claim of entitlement to a total disability rating based upon 
individual unemployability.  This matter is accordingly 
referred to the RO for the appropriate adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 12, 2007, audiometric test results 
correspond to numeric designations of no more than level II 
in the left ear and level III in the right ear.

2.  As of March 12, 2007, audiometric test results correspond 
to numeric designations of no more than level VI in the right 
ear and level V in the left ear.

3.  As of March 23, 2009, audiometric test results correspond 
to numeric designations of no more than level IX in both 
ears.


CONCLUSIONS OF LAW

1.  Prior to March 12, 2007, the criteria for an initial 
compensable disability rating for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008).

2.  As of March 12, 2007, the criteria for a 20 percent 
disability rating, but no higher, for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008).

3.  As of March 23, 2009, the criteria for a disability 
rating in excess of 60 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Notably, however, 
this case involves an appeal of the initial rating assigned 
the disorder at issue.  Consequently, Vazquez-Flores is 
inapplicable to this appeal.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-and post-adjudication VCAA notice by 
letters dated in November 2004 and January 2009.  The notices 
included the type of evidence needed to substantiate the 
underlying claims of service connection, namely, evidence of 
an injury, or disease or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event causing an injury or disease 
during service.

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, and that, 
with his authorization, VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).

On the downstream claim for an increased initial disability 
rating, where, as here, service connection has been granted 
and the initial rating has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision rating the 
disability does not trigger a need for additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer necessary 
in the claims for initial higher ratings.  Dingess, 19 Vet. 
App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In that regard, the RO has afforded 
the Veteran VA examinations dated in April 2005 and 
March 2009.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based on the average impairment 
of earning capacity.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, to evaluate the degree of disability, the Rating 
Schedule establishes 11 auditory acuity levels when 
determining hearing impairment.  The levels extend from Level 
I for essential normal acuity through XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, 4.87.

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiology testing in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second.  38 C.F.R. § 4.85(d).

Ratings of hearing loss disability involve a mechanical 
application of the rating criteria to the findings on 
official audiology testing.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

The applicable rating criteria for hearing impairment were 
revised after June 10, 1999.  38 C.F.R. § 4.85.  It is 
noteworthy that Table VII was amended to reflect that hearing 
loss is now rated under a single code, Diagnostic Code 6100, 
regardless of the percentage of disability.

In addition, the regulations were amended to ensure that 
medical terminology and clear criteria were used, and that 
they reflect current medical advances.  The tables that are 
used to assign the Roman Numerals, and, then, to assign the 
appropriate disability rating, were not changed.

Further, the amended regulations included additional 
provisions that pertain to "exceptional patterns of hearing 
impairment."  38 C.F.R. § 4.86.  Specifically, hearing loss 
of 55 decibels or more in each of the four specified 
frequencies (i.e., 1000, 2000, 3000, and 4000 Hertz), or 
hearing loss with a pure tone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz 
result in a specialist determining the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.

Factual Background

The Veteran was accorded an audiologic examination by VA in 
April 2005.  At that time, decibel loss in the right ear was 
50 at 1000, 60 at 2000, 60 at 3000, and 65 at 4000.  The 
average decibel loss was 59.  Speech audiometry revealed 
speech discrimination ability of 84 percent in that ear.

As for the left ear, speech discrimination was 96 percent.  
Decibel loss was 50 at 1000, 60 at 2000, 70 at 3000, and 75 
at 4000.  The average decibel loss for the left ear was 64.

Applying the provisions of 38 C.F.R. § 4.85, Table VI to 
these results, the Veteran has a numeric designation of Level 
III in the right and Level II in the left ear.

Subsequent VA treatment records include an audiological 
diagnostic test dated March 12, 2007.  At that time, decibel 
loss in the right ear was 55 at 1000, 75 at 2000, 80 at 3000, 
and 85 at 4000.  The average loss for the right ear was 74.  
As for the left ear, decibel loss was 55 at 1000, 65 at 2000, 
65 at 3000, and 70 at 4000.  The average loss for the left 
ear was 64.  W-22 Speech Recognition Scores were 64 percent 
at 80 decibels and 60 percent at 85 decibels in the right 
ear.  As for the left ear, scores were 64 percent at 80 
decibels and 72 percent at 85 decibels.

The Veteran was accorded another audiologic examination by 
VA, dated March 23, 2009.  At that time findings showed 
speech discrimination ability of 44 percent in each ear.  
With regard to the right ear, the average decibel loss was 
65 at 1000, 75 at 2000, 75 at 3000, and 80 at 4000.  The 
average loss for the right ear was 74.

With regard to the left ear, the average decibel loss at 1000 
was 70 decibels, at 2000 it was 70 decibels, at 3000 it was 
75 decibels, and at 4000 it was 80 decibels.  The average 
decibel loss for the left ear was 74.

Applying the provisions of 38 C.F.R. § 4.85, Table VI to 
these results, the Veteran has a numeric designation of Level 
IX in the right ear and Level IX in the left ear.

Analysis

Upon review of the evidence of record, the Veteran's hearing 
loss does not warrant an initial compensable rating prior to 
March 12, 2007.  With consideration of the rating criteria, 
the Veteran exhibited numeric designations of II in the left 
ear and III in the right ear at the time of the April 2005 VA 
examination.  Entering the resulting numeric designations of 
III for the right ear and II for the left ear to Table VII 
yields a noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.  As noted, ratings for hearing loss are 
determined by a mechanical application of the audiometric 
findings to the rating provisions and the Board has no choice 
but to deny the claim for an initial compensable disability 
rating because the numeric designations do not translate to 
more than a zero percent disability rating.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

As of March 12, 2007, the Veteran, however, warrants an 
increased disability rating of 30 percent.  The Board 
acknowledges that the VA audiological examination utilized W-
22 rather than Maryland CNC Word Lists in evaluating the 
Veteran's speech recognition ability, thereby rendering the 
examination inadequate for rating purposes.  See 38 C.F.R. § 
4.85 (2008).  Notwithstanding, the March 12, 2007, findings 
indicate that the Veteran's hearing loss should be considered 
under the provisions of 38 C.F.R. § 4.86(a), for ratings 
based on exceptional patterns of hearing impairment, since 
the VA audiological report demonstrated puretone thresholds 
at each of the four specified frequencies at 55 decibels or 
more.  

VA regulations provide that in cases of exceptional hearing 
loss, when the puretone thresholds at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  

Accordingly, under the criteria of 38 C.F.R. § 4.85, Table 
VIA, a puretone threshold average loss of 74 in the right 
would correspond to Level VI and a puretone threshold average 
loss of  64 in the left ear would correspond to Level V.  
After plotting the hearing loss findings on Table VII, the 
Veteran warrants a disability rating of 20 percent, but no 
higher, as of March 12, 2007.

There is no evidence of record from the March 12, 2007, VA 
audiological report until the March 23, 2009, VA examination 
report, that warrants the assignment of a disability rating 
in excess of 20 percent.  

Applying the results to Table VI, the findings of the March 
2009 VA examination report yield a numerical designation of 
IX in both ears.  Entering the resulting numeric designations 
of IX for the right ear and IX for the left ear to Table VII 
yields a 60 percent disability rating under Diagnostic Code 
6100.  

The Board acknowledges that the March 2009 VA examination 
findings also demonstrate an exceptional pattern of hearing 
impairment is shown under 38 C.F.R. § 4.86(a).  However, 
applying the pure tone threshold at each of the four 
specified frequencies 1000, 2000, 3000, and 4000 Hertz of 55 
decibels or more to Table VIA produces a numerical 
designation for each ear of VI, which would only warrant a 30 
percent disability rating.  Accordingly, the use of Table VIA 
does not result in a higher rating.  38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100.

In conclusion, the Veteran's service-connected bilateral 
hearing loss does not warrant an initial compensable 
evaluation, prior to March 12, 2007.  As of March 12, 2007, 
the criteria for a disability rating of 20 percent, but no 
higher, have been met.  As of March 23, 2009, the criteria 
for a disability rating in excess of 60 percent for bilateral 
hearing loss have not been met.  

Extraschedular Rating

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Service for 
extra-schedular consideration under 38 C.F.R. § 3.321.  The 
Court has held that the threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology for the claimant's 
disability with the established criteria provided in the 
Rating Schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required. Thun v. Peake, 22 Vet. App. 111 (2008).  In the 
case at hand the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and the 
manifestations are not in excess of those contemplated by the 
schedular criteria.  As noted above, the rating of hearing 
loss is essentially a mechanical application of the Rating 
Schedule.  There is no indication that the average industrial 
or functional impairment from the disability would be in 
excess of those contemplated by the assigned criteria.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The March 2009 
examination was conducted after the worksheet revision and it 
noted that the Veteran's complaints were without change from 
the previous examination.  In the April 2005 examination the 
Veteran complained of difficulty hearing in background 
noises.  Both examiners reviewed the claims folder that 
included the Veteran's December 2004 statement concerning the 
effects of his hearing loss on his ability to understand 
others' speech, particularly that of his wife and 
grandchildren.  In none of his statements did he refer to any 
marked interference with his employment as a hearing aid 
specialist.  Further, in Martinak, the Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the veteran's hearing disability was 
somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  Although the Veteran subsequently filed a claim 
for a total disability rating based on individual 
unemployability, this does not demonstrate prejudice caused 
by any examination deficiency.  The veteran has not reported 
to VA that there was any prejudice caused by a deficiency in 
the examination.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.  


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

As of March 12, 2007, a 20 percent disability rating, but no 
higher, for bilateral hearing loss is granted.

As of March 23, 2009, a disability rating in excess of 60 
percent for bilateral hearing loss is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


